SIMMS, Justice,
concurring specially:
I concur with the results of the majority opinion because the evidence was patently insufficient to support the trial court’s order terminating appellant’s parental rights. For the reasons set forth in the dissenting opinions in J. V. v. State of Oklahoma, DISRS, Okl., 572 P.2d 1283, 1287 (1977), and, In the Matter of Keyes, 574 P.2d 1026 (1977), however, I cannot join with the majority in its construction of the six month provision of 10 O.S.Supp.1976, § 1130, nór in its treatment of the issues of burden of proof and the requisite standard of proof. Also, see, Alsager v. District Court of Polk Cty., Iowa, 406 F.Supp. 10 (S.D.Iowa 1975) aff’d 545 F.2d 1137 (8th Cir. 1976).
I am authorized to state that Justice Doo-lin joins in this opinion.